   Case: 1:18-cv-01039 Document #: 215 Filed: 12/18/19 Page 1 of 9 PageID #:3608




                              UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF ILLINOIS

                                       EASTERN DIVISION


LEONARD SOKOLOW, Individually and on                )   Case No. 1:18-cv-01039
Behalf of All Others Similarly Situated,            )
                                                    )   Hon. Judge Robert M. Dow, Jr.
                               Plaintiff,           )
                                                    )
       vs.                                          )
                                                    )
LJM FUNDS MANAGEMENT, LTD., et al.,                 )
                                                    )
                               Defendants.
                                                    )
                                                    )



                               FINAL ORDER AND JUDGMENT
                               AS TO SETTLING DEFENDANTS

       This matter came before the Court pursuant to the Order Granting Preliminary Approval

of Partial Settlement, Approving Form and Manner of Notice, and Setting Date for Hearing on

Final Approval of Partial Settlement (“Preliminary Approval Order”), entered August 28, 2019,

2019, on the application of the settling parties for approval of the settlement set forth in the

Stipulation and Agreement of Partial Settlement, dated August 19, 2019, (the “Stipulation”),

pursuant to Rule 23(e) of the Federal Rules of Civil Procedure. Due and adequate notice having

been given to the Settlement Class (defined below) as required in the Preliminary Approval

Order, and the Court having considered all papers filed and proceedings had herein and

otherwise being fully informed of the pending matters and good cause appearing therefore, IT IS

HEREBY ORDERED, ADJUDGED, AND DECREED that:




                                                 -1-
   Case: 1:18-cv-01039 Document #: 215 Filed: 12/18/19 Page 2 of 9 PageID #:3609




        1.      This Judgment incorporates by reference the definitions in the Stipulation, and all

terms used herein shall have the same meanings as set forth in the Stipulation, unless otherwise

set forth herein.

        2.      This Court has jurisdiction over the subject matter of the Action and over all

Settling Parties in the Action, including all Members of the Settlement Class.

        3.      The Court hereby affirms its determinations in the Preliminary Approval Order

and finally certifies, for purposes of the Settlement only, pursuant to Rules 23(a) and (b)(3) of

the Federal Rules of Civil Procedure, the Settlement Class of: all persons and entities who

purchased or otherwise acquired shares of the LJM Preservation and Growth Fund during the

period from February 28, 2015 through February 7, 2018, inclusive, (the “Class Period”).

Excluded from the Settlement Class are: (i) Defendants and their affiliates; (ii) the officers,

directors, and/or trustees of LJM Funds Management, Ltd., Two Roads Shared Trust, Northern

Lights Distributors, LLC, NorthStar Financial Services Group, LLC, or the Fund; (iii) members

of the immediate families of any such excluded person; (iv) any firm, trust, corporation, or entity

in which any Defendant has a controlling interest; and (vi) the legal representatives, heirs,

successors, and assigns of any excluded person or entity. Also excluded from the Settlement

Class are those investors listed on the attached Exhibit A who timely and validly requested

exclusion from the Settlement Class in accordance with the requirements set forth in the Notice,

or that the Court otherwise allows to be excluded from the Settlement Class.

        4.      Pursuant to Fed. R. Civ. P. 23, and for purposes of the Settlement only, the Court

hereby re-affirms its determinations in the Preliminary Approval Order and finally certifies Lead

Plaintiffs Justin and Jenny Kaufman, Joseph N. Wilson, Dr. Larry and Marilyn Cohen, Tradition

Capital Management LLC, and SRS Capital Advisors, Inc. as Class Representatives for the




                                                -2-
   Case: 1:18-cv-01039 Document #: 215 Filed: 12/18/19 Page 3 of 9 PageID #:3610




Settlement Class; and finally appoints the law firms of Labaton Sucharow LLP and Robbins

Geller Rudman & Dowd LLP as Class Counsel for the Settlement Class.

       5.      The Court finds that the mailing and publication of the Notice, Summary Notice,

and Proof of Claim: (i) complied with the Preliminary Approval Order; (ii) constituted the best

notice practicable under the circumstances; (iii) constituted notice that was reasonably calculated

to apprise Settlement Class Members of the effect of the Settlement, of the proposed Plan of

Allocation for the proceeds of the Settlement, of Lead Counsel’s request for payment of

litigation expenses incurred in connection with the prosecution of the Action, of Settlement Class

Members’ rights to object or seek exclusion from the Settlement Class, and of their right to

appear at the Settlement Hearing; (iv) constituted due, adequate, and sufficient notice to all

Persons entitled to receive notice of the proposed Settlement; and (v) satisfied the notice

requirements of Rule 23 of the Federal Rules of Civil Procedure, the United States Constitution

(including the Due Process Clause), and Section 27 of the Securities Act of 1933, 15 U.S.C.

§77z-1(a)(7), as amended by the Private Securities Litigation Reform Act of 1995 (the

“PSLRA”).

       6.      The Court finds that the notice requirements set forth in the Class Action Fairness

Act of 2005, 28 U.S.C. § 1715, including subpart (d) therein, to the extent applicable to the

Action, have been satisfied.

       7.      There have been no objections to the Settlement.

       8.      Pursuant to Federal Rule of Civil Procedure 23(e)(2), the Court hereby approves

the Settlement set forth in the Stipulation and finds that in light of the benefits to the Settlement

Class, the complexity and expense of further litigation, and the costs of continued litigation, the

Settlement is, in all respects, fair, reasonable, and adequate, having considered and found that:




                                                 -3-
   Case: 1:18-cv-01039 Document #: 215 Filed: 12/18/19 Page 4 of 9 PageID #:3611




(a) Lead Plaintiffs and Lead Counsel have adequately represented the Settlement Class; (b) the

proposal was negotiated at arm’s-length; (c) the relief provided for the Settlement Class is

adequate, having taken into account (i) the costs, risks, and delay of trial and appeal; (ii) the

effectiveness of any proposed method of distributing relief to the Settlement Class, including the

method of processing Settlement Class Member claims; (iii) the terms of any proposed award of

attorneys’ fees, including timing of payment; and (iv) any agreement required to be identified

under Rule 23(e)(3); and (d) the proposed Plan of Allocation treats Settlement Class Members

equitably relative to each other.

       9.      Accordingly, the Court authorizes and directs implementation and performance of

all the terms and provisions of the Stipulation, as well as the terms and provisions hereof.

[Except as to any individual claim of those Persons (identified in Exhibit A attached hereto) who

have validly and timely requested exclusion from the Class,] the Court hereby dismisses all

Released Claims of the Settlement Class, as against the Settling Defendants and the Released

Defendant Parties, with prejudice. For the avoidance of doubt, no claims in the Action against

the Non-Settling Defendants are dismissed. The Settling Parties are to bear their own costs,

except as and to the extent provided in the Stipulation and herein.

       10.     Upon the Effective Date, each of the Lead Plaintiffs shall, and each of the

Settlement Class Members shall be deemed to have, and by operation of this Judgment shall

have, fully, finally, and forever released, relinquished, and discharged all Released Claims

against each of the Released Defendant Parties, whether or not such Settlement Class Member

executes and delivers a Proof of Claim form or shares in the Net Settlement Fund. Claims to

enforce the terms of the Stipulation are not released.




                                                 -4-
   Case: 1:18-cv-01039 Document #: 215 Filed: 12/18/19 Page 5 of 9 PageID #:3612




       11.     Upon the Effective Date, each of the Settling Defendants shall be deemed to have,

and by operation of this Judgment shall have, fully, finally, and forever released, relinquished,

and discharged all Released Defendants’ Claims against each of the Released Plaintiff Parties.

Claims to enforce the terms of the Stipulation are not released.

       12.     Upon the Effective Date, each of the Settling Defendants shall have fully, finally,

and forever released, relinquished, and discharged all Cross-Released Claims against each and

every other Settling Defendant.

       13.     All Settlement Class Members are hereby forever barred and enjoined from

prosecuting any of the Released Claims against any of the Released Defendant Parties.

       14.     The court hereby bars any and all claims, however styled, for indemnification,

contribution, or where the claim arises from a Released Claim and the alleged injury to the

Person bringing the claim arises from that Person’s alleged liability to the Lead Plaintiffs or any

Settlement Class Member: (a) by any Person (including the Non-Settling Defendants) against the

Released Defendant Parties, and (b) by the Released Defendant Parties against any Person

(including the Non-Settling Defendants). This Paragraph 14 shall discharge the Released

Defendant Parties to at least the same extent as if Section 21D-4(t)(7)(A) of the Securities

Exchange Act of 1934, 15 U.S.C. § 78u-4(f)(7)(A), applies to this case.

       15.     Any final verdict or judgment obtained by or on behalf of the Lead Plaintiffs, the

Settlement Class or any Settlement Class Member against any Person, other than the Released

Parties, relating to the Released Claims, shall be reduced by the greater of (a) an amount that

corresponds to the percentage of responsibility of the Settling Defendants for common damages;

or (b) the amount paid by or on behalf of the Settling Defendants to the Settlement Class or a

Settlement Class Member for common damages.




                                                -5-
   Case: 1:18-cv-01039 Document #: 215 Filed: 12/18/19 Page 6 of 9 PageID #:3613




        16.     Any order entered regarding the Plan of Allocation submitted by Lead Counsel or

any order entered regarding any attorneys’ fee and expense application shall in no way disturb or

affect this Judgment and shall be considered separate from this Judgment.

        17.     Neither the Stipulation nor the Settlement contained therein, nor any act

performed or document executed pursuant to or in furtherance of the Stipulation or the

Settlement: (a) is or may be deemed to be or may be used as an admission of, or evidence of, the

validity of any Released Claim, or of any wrongdoing or liability of the Settling Defendants or

their respective Released Defendant Parties, or (b) is or may be deemed to be or may be used as

an admission of, or evidence of, any fault or omission of any of the Settling Defendants or their

respective Released Defendant Parties in any civil, criminal, or administrative proceeding in any

court, administrative agency, or other tribunal. The Settling Defendants and/or their respective

Released Defendant Parties may file the Stipulation and/or this Judgment in any other action or

proceeding that may be brought against them in order to support a defense or counterclaim based

on principles of res judicata, collateral estoppel, release, statute of limitations, statute of repose,

good faith settlement, judgment bar or reduction, or any theory of claim preclusion or issue

preclusion or similar defense or counterclaim.

        18.     Without affecting the finality of this Judgment in any way, this Court hereby

retains continuing jurisdiction over: (a) implementation of this Settlement and any award or

distribution of the Settlement Fund; (b) disposition of the Settlement Fund; (c) hearing and

determining applications for attorneys’ fees and expenses in the Action and any dispute related to

the allocation of attorneys’ fees; and (d) all parties hereto for the purpose of construing,

enforcing, and administering the Stipulation. For the avoidance of doubt, the award of any




                                                  -6-
   Case: 1:18-cv-01039 Document #: 215 Filed: 12/18/19 Page 7 of 9 PageID #:3614




attorneys’ fees, costs, or expenses to Lead Counsel, including any appeals therefrom, shall not

affect the finality of this Judgment or delay the Effective Date of the Settlement.

       19.      The Court finds that during the course of the Action, the Settling Parties and their

respective counsel at all times complied with the requirements of Federal Rule of Civil

Procedure 11.

       20.      In the event that the Settlement does not become effective in accordance with the

terms of the Stipulation, or the Effective Date does not occur, or in the event that the Settlement

Fund, or any portion thereof, is returned to the funder(s), then this Judgment shall be rendered

null and void to the extent provided by and in accordance with the Stipulation and shall be

vacated and, in such event, all orders entered and releases delivered in connection herewith shall

be null and void to the extent provided by and in accordance with the Stipulation.

       21.      Without further order of the Court, the Settling Parties may agree to reasonable

extensions of time to carry out any of the provisions of the Stipulation.

       IT IS SO ORDERED.

DATED this 18th day of December, 2019




                                                      Honorable Robert M. Dow, Jr.
                                                      UNITED STATES DISTRICT JUDGE




                                                -7-
Case: 1:18-cv-01039 Document #: 215 Filed: 12/18/19 Page 8 of 9 PageID #:3615




                                        EXHIBIT A


                           Name                              City          State
            Joseph Plubell & Marie Pubell TTEE
           Joseph Plubell Revocable Living Trust          Leawood           KS
        Todd E. Bleakley and Janice G. Bleakley TTEE
                   Todd E. Bleakley Trust               Prairie Village     KS
                   Todd E. Bleakley, TTEE
              Dana Bleakley Irrevocable Trust              Olathe           KS
         Stacy D. Phillips and E. Alan Phillips, TTEE
                   Stacy D. Phillips Trust              Overland Park       KS
                  Thomas Kevin Brennan                     Denver           CO
                Brennan Family Trust 2011                  Denver           CO
                 Suzanne Romain Brennan                    Denver            CO
                     Kenneth Maher                        Las Vegas          NV
                                                                            Not
                        Marjorie Hauf                   Not Provided      Provided
                       Scherrie Maher                     Las Vegas          NV
                          Mital Patel                    San Ramon           CA
                        Doris J. Batty                    Las Vegas          NV
                        Steven Taylor                     Las Vegas          NV
                        Lisa A. Sliman                    Las Vegas          NV
                      Patricia Stoddard                     Peoria           AZ
          Kristen J. Hart & Gregory E. Hart, TTEE
       Indenture of Trust for the Rev Inter Vivos Trust
                       of Kristen J. Hart                   Tulsa           OK
                   Chunchark Narksavee                   Las Vegas          NV
                       Richard Win                       Henderson          NV
                         Lily Win                       Cedar Knolls        NJ
                    Dr. Carrie Bedient                   Las Vegas          NV

         The William Celentano Separate Property
                          Trust                           Phoenix           AZ
                    William Celentano                     Phoenix           AZ
                      Derek Collotta                     Henderson          NV
                    Michael Rodriguez                    Las Vegas          NV
                     Steven C. Maher                    Port Orange         FL
                        Frank Russo                     Henderson           NV
                    Dr. Richard A. Byrd                  Las Vegas          NV
                       Kevin Boushy                     Henderson           NV
                     William P. Carter                   Carrollton         GA
                  Boushy Consulting, LLC                Henderson           NV



                                             -8-
Case: 1:18-cv-01039 Document #: 215 Filed: 12/18/19 Page 9 of 9 PageID #:3616




                     Susan Steffey              Brandon       MS
           Preston Perrenot & Sandra Perrenot   Las Vegas      NV
                     Dr. Mark Dugan             Las Vegas      NV
                    Mike Shackelford             Kingman       AZ
                    Desirae Burkhart            Henderson      NV
                       Frances Lee                Irvine       CA




                                        -9-
